          Case 3:19-cr-00109-DLH Document 13 Filed 07/18/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NORTH DAKOTA

UNITED STATES OF AMERICA,                       )
                                                )             Criminal No. 3:19-CR-109
                         Plaintiff,             )
                                                )          REQUEST FOR NOTICE
vs.                                             )      PURSUANT TO FED. R. EVID. 404(b)
                                                )
JORDAN COLE FOSTER,                             )
                                                )
                         Defendant.             )

       The Defendant above-named, Jordan Cole Foster, by and through his undersigned

attorney, Assistant Federal Public Defender Rachael Steenholdt, requests that the U.S. Attorney

provide the undersigned with the general nature of any and all evidence which the United States

intends to offer at trial, pursuant to the provisions of FED. R. EVID. 404(b), sufficiently in

advance of trial so the Defendant is afforded a fair opportunity to contest the use of the evidence.

The Defendant requests that this information be provided no later than the deadline set by the

Court for the disclosure of discovery by the government or, if no order setting a deadline for the

government’s disclosure of discovery is entered, no later than fifteen (15) days before trial.
  Case 3:19-cr-00109-DLH Document 13 Filed 07/18/19 Page 2 of 2



Dated the 18th day of July, 2019.

                             Respectfully submitted,

                             JASON TUPMAN
                             Acting Federal Public Defender

                             By:
                              /s/ Rachael Steenholdt
                             Rachael Steenholdt
                             Assistant Federal Public Defender
                             Attorney for Defendant
                             Office of the Federal Public Defender
                             Districts of South Dakota and North Dakota
                             Federal Square, Second Floor
                             112 Roberts Street, Suite 200
                             Fargo, ND 58102
                             Telephone: 701-239-5111 Facsimile: 701-239-5098
                             filinguser_SDND@fd.org
